Citation Nr: 1236697	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, July 2007, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2010, the Veteran testified at a Board hearing before an acting Veterans Law Judge who is no longer employed at the Board.  The Veteran was advised of this fact in June 2012 and provided an opportunity to present testimony at another hearing.  That same month, VA received the Veteran's response that he did not wish to appear at a hearing. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a lumbar spine disability that is related to active service.

2.  The Veteran's erectile dysfunction is related to service-connected disability.

3.  During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; it has not caused occupational and social impairment with deficiencies in most areas or been productive of total occupational and social impairment. 

4.  The evidence fails to show that the Veteran is unemployable as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's erectile dysfunction is causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2011).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).
  
4.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2004, April 2008, and February 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The February 2011 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

Moreover, during the March 2010 Board hearing, the Veterans Law Judge who conducted the hearing explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in April 1994, August 2008, and March 2011.  38 C.F.R. § 3.159(c)(4).  The August 2008 and March 2011 VA examiners addressed the etiology of the Veteran's lumbar spine and erectile dysfunction disabilities in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The August 2008 and March 2011 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision.  

The Veteran was also accorded VA examinations in January 2005, October 2007, December 2007, and April 2011 to assess the severity of his PTSD.  The examiner also addressed the issue of the Veteran's employability in 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The April 2011 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir .2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

The first question that must be addressed, therefore, is whether incurrence of a chronic lumbar spine disorder or erectile dysfunction is factually shown during service.  The Board concludes it was not.  

Service treatment records indicate that on report of medical history on separation in July 1967, the Veteran reported having recurrent back pain.  The record also indicates that the Veteran was a passenger in a helicopter crash on September 15, 1966.  That day, he presented with complaints of left anterior chest pain, swelling and tenderness right foot over navicular bone.  X-rays of the chest and right foot were negative.  By September 17, 1966, the Veteran's rib cage pain had subsided.  Impression was right sprained ankle and intercostals musculoskeletal strain.  The Veteran was discharged to his unit with light duty.  The Veteran, however, presented on September 20, 1966, with complaints of chest and ankle pain.  On September 27, 1966, the Veteran presented with pain in right foot in medial arch and complaints of pressure on medial ankle caused pain to radiate up anterior leg.  On October 23, 1966, the Veteran presented with report that he continued to have chest pain as well as right foot numbness and tingling.  On October 24, 1966, the Veteran presented to surgical hospital with complaints of persistent pain in the arch of his right foot, especially at night and in posterior ribs mid thoracic region.  However, a physical examination was within normal limits, and x-rays of the foot and chest were normal.  The impression was possible old bruise.  The Veteran was placed on a temporary profile for light duty due to bruise of joint from helicopter crash.  Service Personnel Records indicate that the Veteran was on Board a helicopter which crashed and was totally destroyed on September 15, 1966 in Vietnam.  The Veteran was a passenger who sustained a contused left rib cage.      

Despite the Veteran's report of recurrent back pain in service, the Board cannot conclude a "chronic" back condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the clinical examination at separation from service in July 1966, the Veteran's spine was evaluated as normal (despite his reports of recurrent back pain).  

The service treatment records are absent complaints, findings or diagnoses of erectile dysfunction during service.  On the clinical examination for separation from service, the Veteran's genitourinary system was evaluated as normal.  

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic lumbar spine disorder or erectile dysfunction during service. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Board notes that the Veteran reports continuity of post-service lumbar spine pain.  At the March 2010 Travel Board hearing, the Veteran testified that he has always had back problems, but that something happened in 1974 (that is more than five years after separating from service) and from then on, he had to watch himself.  In addition, the Veteran reports continuity of post-service erectile dysfunction.  At a November 2010 Mental Health Clinic Intake, the Veteran complained of problems keeping his erections since his discharge from service 1967.  

With respect to the Veteran's allegations of post-service lumbar spine symptoms, the Veteran's wife provided corroborating testimony in March 2010.  She testified that she met the Veteran on the first day he was back home from Vietnam and that she remembered him complaining of his back at that time, because that they could not go to the movies, as that would mean that they had to be sitting down, and they could not go dancing because of his back.

The Board, however, finds the Veteran's allegations and his wife's testimony to be of limited probative value.  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors that the Board considers when assessing the credibility of lay evidence include but are not limited to facial plausibility, internal consistency, consistency with other evidence, and interest or bias.  

In this regard, the Board notes that the record is devoid of objective evidence of lumbar spine problems until many years after service.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In addition, the record includes an April 2009 Agent Orange Examination report at which time the Veteran stated that he was in a helicopter crash in Vietnam and injured his back and "had lower back that started six years after returning from Vietnam."  Similarly, at the March 2011 VA examination, the Veteran stated that in 1974, some years following the helicopter crash, he developed significant pain while straining to move a piece of heavy metal and that when he injured his back in 1974, he went to a chiropractor, who performed manipulations to the spine and improved the situation.  Moreover, at the 2011 examination, the Veteran indicated that following service he worked as a laborer packing grapes and farming cotton which involved considerable bending and straining.  Thus, the April 2009 and March 2011 statements are internally inconsistent with his report of back pain since service and inconsistent with the Veteran's wife's testimony that he had experienced back pain ever since leaving service.       

Thus, although the Veteran's assertion of back pain since service in the absence of medical treatment is not on its face incredible; the weight of the Veteran's assertion in light of other evidence of record is given low probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  As such, the Board finds that the probative weight of the Veteran's assertions and his wife's corroborating testimony that he has experienced back problems since service to be outweighed by lack of objective medical evidence coupled with the statements of back pain which started six years after leaving service and after injury straining to move a piece of heavy metal.

With respect to erectile dysfunction, the disorder was not "noted" during service.  As such, service connection is not established under 38 C.F.R. § 3.303(b) for erectile dysfunction by evidence of continuity of symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and erectile dysfunction.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran underwent VA examination in April 1994 at which time he indicated that was in a helicopter crash while in Vietnam and sustained injury to his back.  The Veteran reported that the helicopter had just taken off and struck a tree and he elected to jump from the helicopter.  The Veteran reported that he was hospitalized for two weeks and that treatment consisted of bed rest and medication and that afterward, he was returned to full duty.  The Veteran indicated that since that time, he had had gradually increasing back discomfort and had had chiropractic treatment off and on for the prior twenty years.  After a physical examination and x-rays, the Veteran was diagnosed as having chronic strain of the low back area associated with collapse of the intervertebral space at the level of L5-S1 and advanced degenerative changes in the facets at L5-S1.  The examiner noted, 

This man's course has been outlined as related to a service period of November 1965 through July 1967.  ...  He was in a helicopter crash and was hospitalized for a period of two weeks with bed rest and medication.  He returned to full duty but continued to have variable pain referable to the low back area with increased stiffness without radiation to the lower extremities.  ...

A May 2006 Primary Care Team Note indicates that the Veteran reported experiencing low back pain, which he attributed having been in a helicopter crash in Vietnam.  Assessment was chronic low back pain due to degenerative discs, likely caused or aggravated by helicopter crash in Vietnam.  However, no rationale or explanation was provided for the conclusion.  A February 2007 Primary Care Team Note, authored by the same physician who authored the May 2006 PCT note, indicates that the Veteran reported that he was in a helicopter crash in Vietnam and had had trouble ever since.  The Veteran also reported that he went to the hospital after that for back pain and twisting his ankle.  Assessment was worsening left sciatica due to degenerative disc disease/degenerative joint disease, most likely related to helicopter crash.  However, once again, no rationale or explanation was provided for such a conclusion.

The Veteran underwent a VA examination in August 2008 at which time he reported the onset of back pain while he was on active duty.  The Veteran related that in September 1966 he was involved in an automobile accident and noted that the helicopter that was airlifting him to the hospital also crashed.  The examiner noted that the Veteran was injured in a helicopter crash in 1966, that at the time treatment was negative for any diagnosis of a back condition, and that there was no indication of any rib fracture or obvious abnormalities to the torso. 

After physical examination, the examiner diagnosed the Veteran as having lumbar degenerative disc disease.  The examiner stated in pertinent part, 

There is no documentation in the C-file, that the veteran had a significant type of trauma to the spine that resulted in fracture.  It is certainly possible that there may have been some soft tissue injury; however, the veteran's cause of back pain has been such that it has not developed to the point even requiring some of the standard interventional management or intervention that is classically seen with lumbar spine treatments today.  ...  Unfortunately, there is not any evidence as required that within a year of his accident or active military that any significant damage to his lumbar spine was documented.  Therefore, it is at less likely as not that the veteran's low back condition was caused by or the result of his injury while in the service.  It is likely that the veteran had some soft tissue injury d[ue] to the level of impact that technology of the day could not further assess and that was relatively mild compared to the pain the veteran is dealing with at this time.  Barring medical evidence to the contrary despite repeated app[ea]l[]s on [the Veteran's] beha[lf] it is not possible for me to support this claim over [due] to two rating decisions that have investigated this diagnosis dating back from 1994.

The Veteran underwent another VA examination in March 2011.  The examiner noted that a number of individuals were injured during the helicopter crash on September 15, 1966, including the Veteran, and that one man died.  The examiner noted that the helicopter crash was well documented in the claims file including a detailed report of the collision and a summary of the findings.  The examiner noted that the Veteran's participation in the airship was related to combat and that the rotor blade hit a tree, forcing it down.  The examiner noted that the Veteran injured his left rib cage and right foot.  Reports on that date indicate that the Veteran was seen and treated at the 82nd Medical EVAC Hospital where radiographs performed of the chest and the right foot were normal.  Contusions were noted to both and no rib fractures were noted.  At no time were spine radiographs performed.  As noted above, the Veteran reported that in 1974, some years following the helicopter crash, he developed significant pain while straining to move a piece of heavy metal.  He had been working as a laborer during that time and spent several years farming cotton and packing grapes and as a result, had repeated incidents of bending.  In 1974 when he injured his back, he went to a chiropractor who performed manipulations to the spine and improved the situation.  The Veteran's reported experiencing fairly frequent with incapacitating episodes of the back between 1974 and 1990.  Thereafter, from 1990, the condition became painful, nearly on all days.  In more recent years, the Veteran has developed intermittent tingling and numbness down the left leg and a magnetic resonance imaging (MRI) was performed in December 2002 revealing diffuse disc bulges and bilateral facet arthropathy at multiple levels in the mid-lumbar spine with possible encroachment of L4/L5 and degenerative disc desiccation seen at levels L1 and L2 as well as L5/S1.  Plain radiographs of the lumbar spine in February 2007 revealed narrowing of the L5/S1 intervertebral disc space, suggesting minimal degenerative changes.  

After physical examination of the Veteran, the VA examiner diagnosed him with lumbar disc disease with signs and symptoms suggesting left sided radiculopathy, which the examiner concluded was less likely than not secondary to the helicopter crash the Veteran was involved in during service.  The examiner noted that plane films and MRI were pending.  The examiner noted that the Veteran's claims file was reviewed, a history was obtained, and physical examination was performed.  The examiner stated,

On the topic relating the veteran's injuries sustained in the helicopter crash, the following is noted:  He was seen and examined on the date of the injury for a right foot contusion and contusion involving the left side of the rib cage.  Radiographs were normal during that time.  At no time was there any suspicion of spine injury and as such, investigations, such as x-rays were not performed.  In 1974, several years after the veteran left the service, and after performing fieldwork as a laborer, he developed pain in the lower lumbar region when lifting a heavy piece of steel which more likely than not was the cause of his current symptoms today.  It is, therefore, less likely as not that the veteran's current conditions are related to the helicopter crash, which occurred many years the first incident of lumbar pain and symptoms.  ...

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's current lumbar spine disorders are related to period of active military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the unfavorable medical opinions over the favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

The favorable April 1994 opinion appears to have been rendered without the benefit of the claims file.  As noted above, the April 1994 VA examiner noted that the Veteran was in a helicopter crash, was hospitalized for a period of two weeks with bed rest and medication, and was returned to full duty but continued to have variable pain referable to the low back area with increased stiffness without radiation to the lower extremities.  The Veteran's service treatment records, however, indicate that on September 17, 1966, just two days after the helicopter crash, the Veteran's rib cage pain had subsided and he discharged to his unit with light duty.  Thus, the medical opinion appears to have been based on an inaccurate factual premise, and is not therefore considered to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The May 2006 and February 2007 Primary Care Team Notes appear to be bare transcriptions of lay history.  There is no indication that the medical professionals knew the extent of the Veteran's injuries following the helicopter accident.  As they are unenhanced by additional comment by the transcriber, they are not competent medical evidence, and are afforded limited probative weight.  In contrast, the August 2008 and March 2011 VA examiners based their unfavorable opinions on a review of the claims file, interview with the Veteran, and physical examination.  Thus, the Board finds that the August 2008 and March 2011 VA examiners provided opinions based on the medical evidence of record.  They also provided a detailed rationale outlining the medical evidence and lack of medical evidence which led to the conclusion that the Veteran's current lumbar spine symptoms were neither caused by nor the result of his active duty service, including the helicopter crash.  Therefore, the Board accords the August 2008 and March 2011 VA medical opinions higher probative weight.

Therefore, the weight of the competent and probative medical evidence preponderates against a finding that the Veteran's current lumbar spine disorders are related to his active duty service. 

Thus, the record is absent evidence of a chronic lumbar spine disorder in service, and credible evidence of continuity of lumbar spine symptomatology.  Further, the Board finds more probative the August 2008 and March 2011 unfavorable VA medical opinions that the Veteran's current lumbar spine disorders are not likely related to his active duty service than the other medical opinions of record. 

Although the Veteran contends that his lumbar spine disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to issues requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application. 

With respect to erectile dysfunction, the Veteran presented to VA on November 17, 2010 with report of erectile dysfunction since 2004.  The provider, an internal medicine resident, noted that the Veteran was able to get erection upon awaking from sleep, that it was likely not organic but most likely psychological and that the Veteran felt it was related to his PTSD.     

The Veteran underwent VA examination in July 2008 at which he reported problems with erectile dysfunction for 15 to 20 years.  After physical examination, the Veteran was diagnosed with erectile dysfunction.  The examiner opined, "I do not feel that his erectile dysfunction is at all a complication of diabetes.  I base this on the fact that his erectile dysfunction has been occurring for 15-20 years."  In an August 2008 addendum, the examiner who conducted the July 2008 VA examination stated,

Based on this review of the claims folder, he does seem to have at least glucose intolerance and certainly if his blood sugar reading in 5/06 at 166 was fasting, he would be definition have Type II diabetes mellitus with a blood sugar greater than 126.  However, I still feel that his erectile dysfunction since it has occurred for so many years, it is not a result of his mild hyperglycemia and most likely a complication of other factors.

The Veteran underwent VA genitourinary examination in March 2011.  The examiner noted that the Veteran was known to have diabetes mellitus and the diagnosis was made upon two blood sugar abnormalities, one obtained in May 2006 and the other in February 2009.  The examiner noted that the Veteran had no complications known related to diabetes mellitus and specifically did not have peripheral neuropathy, proteinuria, nephropathy, or ocular disease caused by diabetes mellitus.  The examiner noted, however, that the Veteran had erectile dysfunction occurring several years before the development of elevated blood sugars.  The examiner noted that the Veteran had not had testosterone monitoring and that although PD5 inhibiting medicines had been used, they were not offered with a description of how to use them.  After physical examination, the examiner diagnosed the Veteran as having erectile dysfunction, unrelated to diabetes mellitus, predating the discovery of diabetes mellitus and related to other factors, including hormone deficiency as a possible cause.  The examiner noted that a testosterone study was requested.    

The Veteran was seen in May 2011 by a urologist who noted that the Veteran initially had erectile dysfunction problems in 1967 upon returning from Vietnam.  There was no treatment but the Veteran reported a decrease in intimacy.  The Veteran reported that over the prior 10 years, he noticed a severe down turn in erections.  The urologist noted that the Veteran has diabetes without complications and diet controlled with HBA1C of 6.4, hypertension on Lisinopril and HCTZ, and history of hyperlipidemia.  Physical examination demonstrated normal penis and testes.  Impression was erectile dysfunction, originally historically starting in 1967 with worsening over the prior 10 years initially with hypertension and diabetes.  Laboratory findings were essentially normal with normal PSA and testosterone (random).  The examiner stated that given the Veteran's self reporting, his erectile dysfunction problem would as likely as not be related to psychological conditions from his service in Vietnam and that over the prior 10 years, both his hypertension and diabetes most likely aggravated his erectile dysfunction.

Thus, the Board finds that the Veteran's erectile dysfunction was caused by the Veteran's his service-connected PTSD.  Accordingly, the Board concludes that the preponderance of the evidence supports a claim for service connection for erectile dysfunction.
  
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, a 50 percent is assigned when a Veteran's PTSD causes occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when a Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent is assigned when a Veteran's PTSD causes total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

VetCenter records indicate that the Veteran's initial visit was on December 28, 2004, at which time he reported rage and anger, flashbacks, reoccurring dreams, memory problems, hyper alertness, startle response, survivor guilt, numbing, sleep problems, intrusive thoughts, avoidance/isolation, irritability, nervous in crowds, depression, and anxiety.  The Veteran reported combat-related nightmares and waking up every two hours and finding it difficult to fall back to sleep.  The Veteran reported that loud noises made him jumpy, that he became anxious easily, and that he got depressed. 

The Veteran underwent VA PTSD examination in January 2005 at which he reported that over the past year, he had been increasingly plagued by symptoms of hyper alertness and described himself as being constantly nervous and keyed up.  The Veteran reported intrusive thoughts about his experiences in Vietnam and indicated that if did not keep his mind occupied, it constantly returned to the past.  The Veteran reported that he felt that the news of war in the newspapers and on television had triggered increased memories and intrusive thoughts of Vietnam.  The Veteran reported regular flashbacks during which he felt that he was back in Vietnam.  He felt guilty about the things he had done in Vietnam, and he was angry about having to go through that experience.  The Veteran reported a severe sleep disorder and felt constantly fatigued as a result.  The Veteran reported that he constantly felt irritated and stressed out, and while work had helped him keep his mind occupied , he found that it had become increasingly difficult to perform his duties.  The Veteran denied either being in a treatment program or taking any medication for depression or anxiety.  

Mental status examination indicated that the Veteran was cordial and cooperative.  He was active and animated while speaking.  He expressed himself clearly, and the content was clear.  The Veteran appeared to be of normal intellect, and his general fund of knowledge was adequate.  He showed some insight into his situation and the nature of his PTSD, his mood seemed calm, and his thought content was clear.  The Veteran displayed a restricted range of affect, and reported a severe sleep disturbance, although he denied any suicidal ideation.  

The examiner noted, 

From the information gathered during his evaluation, it seems as if the veteran's overall mental and social functioning is gradually deteriorating over the last years.  In the light of the above findings a GAF of 60 is ascribed to the veteran indicating moderate impairment in social and occupational functioning.  He is experiencing reduced reliability and productivity due to disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.
 
In August 2005, the RO received a letter from the Veteran's wife in which she reported that she and her children had lived through "hell" as a result of the Veteran's PTSD related symptoms which included anger outbursts, aggressive behavior, nightmares, flashbacks, and hallucinations.

The Veteran underwent VA PTSD examination in October 2007 at which time he reported that he thought about Vietnam continuously and described recollections and flashbacks on a daily basis.  He reported avoiding crowds and tending to feel anxious in amusement parks and shopping malls.  The Veteran reported some problems with controlling his temper, but acknowledged that these episodes were occurring much less frequent than they had previously.  The Veteran stated that his sleep disturbance had been problematic for several years, adding that he continued to wake up in the middle of the night to "[s]ecure everything in the house."  The Veteran reported sleeping in two hour intervals and waking up in the morning feeling fatigued and requiring naps throughout the day.  The Veteran reported feeling socially isolated and unmotivated to engage in activities to he used to enjoy.  The Veteran reported that his activity was very limited although he played golf infrequently.  The Veteran reported that his relationship with his wife was solid and stable and that he did not lose his temper much but stated that when he did, he became "rageful."  The Veteran reported feeling depressed but denied any suicidal thoughts.  The Veteran noted that his recurrent thoughts primarily occurred at night, but he denied experiencing nightmares.  He added that flashbacks were intermittent.  The Veteran mainly described persistent intrusive thoughts.

The Veteran reported crying frequently and described himself as feeling more scared then he had in the past.  The Veteran felt that the news of the war in the newspapers and on television were triggers for increased memories and intrusive thoughts and subsequently tried to avoid watching news or reading about current events.

Mental status examination demonstrated that he was cooperative and pleasant throughout the examination process.  The Veteran's speech tone was normal and his rate of speech was appropriate.  His mood was depressed and affect was congruent with limited range.  His thought processes were linear, coherent, and goal directed.  His thought content was appropriate.  There were no indications of delusions or hallucinations.  No obsessive or ritualistic behaviors were noted.  The Veteran denied both suicidal and homicidal ideation.  The Veteran's insight and judgment into psychiatric symptoms appeared within normal limits.  The Veteran's activities of daily living were good.  He was full oriented to all spheres.  His memory appeared well intact both short-term and long-term.  The Veteran's impulse control appeared within normal limits as was his reality testing.

The Veteran was diagnosed as having PTSD; and a GAF of 62 was assigned.

The examiner noted that although the Veteran reported some symptoms having decreased in intensity such as nightmares and flashbacks, there had been a significant increase in intrusive thoughts, periods of depression, and recollections of his wartime experiences.  

The examiner noted, 

From the information gathered during his evaluation, it seems as if the veteran's overall mental and social functioning has been gradually deteriorating over the past two years.  His job helped him to maintain focus and gave him a purpose; however, since his retirement he has been more consumed with negative thoughts and survivor guilt feelings.  He has been basically unable to distract himself from these recurrent images and thoughts of his wartime experiences.  As such, he is experiencing reduced reliability and productivity due to disturbance of motivation, mood, sleep as well as difficulty in establishing and maintaining effective social relationships.

The Veteran underwent another VA examination in December 2007 at which time he complained of flashbacks two to three times a day.  The Veteran complained of difficulty sleeping and only sleeping in two-hour intervals.  The Veteran reported nightmares two to three times a week, waking with palpitations, and being disoriented one to two minutes.  He also reported that upon awakening from a nightmare, he would check the house and the blinds.  The Veteran also reported that he does not trust anyone, and carries a baseball bat and a flashlight if it is necessary to go outside.  The Veteran reported a problem with anger control which was verbal in nature and occurred three to four times a week.  The Veteran demonstrated avoidance behavior, avoided heights, and got anxious in close places and malls.  The Veteran reported that he avoided strangers as well as people that he knows.  The Veteran denied going out much.  He also reported avoiding talking to people, except his wife, about Vietnam.  The Veteran reported hypervigilance and an excessive startle response.  The Veteran stated that he sat with his back to the wall with his eye on the door to see a way of escape.  The Veteran reported "occasional" sadness when he was thinking about the loss of the people in Vietnam.  The Veteran denied suicidal ideation since 1967.  The Veteran reported having survivor guilt and stated that he cried occasionally with his flashbacks over the National Anthem because they reminded him of the "losses" that were present.

Mental status examination demonstrated that he was polite and pleasant and was slightly underproductive in his speech.  The Veteran did not show any major psychomotor retardation.  His stream of mental activities showed him to be spontaneous, coherent, relevant, logical, with slight under productivity and increased reaction time to some questions.  The Veteran was a little bit circumstantial but he was still relevant and coherent.  The Veteran showed no major constriction of his affect with display, just some very, very mild constriction.  He did not exhibit suicidal ideation or suicide attempts.  There was no major vegetative symptomatology.  There was no evidence of any psychotic process.  The Veteran did not exhibit hallucinations, any ideals of reference, or any kind of delusional system.  The Veteran was oriented to time, place, and person.  His insight and judgment appeared to be adequate.  

The examiner stated, 

... There is no major impairment in his thought processes or communications.  He does state that for between a minute or two, he stops what he is doing when he has a flashback.  ...  There is no evidence of delusions or hallucinations at the present time and the eye contact is appropriate in the interview.  ...  He has no suicidal or homicidal thoughts, plans, or intent at this time.  He does have dressing and bathing which is adequate for his situation and he does not cook but he does do yard work.  The orientation of his time, place, and per[]son appears adequate at the present time.  He does show obsessive and ritualistic behavior two to three times a night and he goes outside with a club and a light if the dogs continue to bark.  His speech is relevant and logical and coherent.  He does have panic attacks "occasionally" particularly with heights and/or closed in spaces.  This is very infrequent; however.  He does show some depressed mood ...  he loses control of anger verbally about two to three times a week and has a sleep impairment with the nightmares which decreases his sleep to about four hours per night.          
 
The Veteran was diagnosed with PTSD with an element of depression.  A GAF of 60 was assigned.

The Veteran testified at a Travel Board hearing in March 2010 that the only hobbies that he had were attending sporting events and playing golf.  The Veteran also reported that he went rarely to church.  The Veteran testified that he did not like to be up high, around crowds, or at amusement parts and that all three made him nervous and that he felt tension and sweatiness.  The Veteran testified to having nightmares two to three times a week and that when he wakes up, he checks his house to make sure everything is secure.  He also testified to having anger management problems and getting into a rage.  The Veteran testified that he went to PTSD classes but refused to take medication. 

The Veteran's wife testified that they had missed a lot of family gatherings, children's parties, and outings with their own children.  The Veteran's wife reported that when their two older children got married, the Veteran had to take tranquilizers to enjoy the wedding.   

In November 2010, the Veteran underwent VA Mental Health Center Intake.  The Veteran reported re-experiencing being in Vietnam, flashbacks, nightmares, sleep impairment, hypervigilance, exaggerated startle response, feeling uncomfortable or leery of the Vietnamese or Hmong.  The Veteran also noted that he checked his doors and windows at night and closed his shutters or blinds after dark each night.  The Veteran reported diminished appetite, mood on average 6/10, and crying at home upon hearing Taps and the National Anthem or watching a war movie.  The Veteran denied feelings of helplessness, helplessness, or worthlessness.  The Veteran reported that his sleep had never been good and endorsed middle insomnia.  The Veteran reported days where he felt rested in the morning upon awakening but noted that he was retired, and if he felt like taking a nap, he did.  The Veteran reported that his energy level during the day was okay.  The Veteran reported that his libido was decreased and stated that he had always had a problem with his libido.  The Veteran denied a loss of interest in things he enjoyed.  He also denied persistent sadness.  

The Veteran reported that in 2008 or 2009, he participated in the PTSD program at the Vet Center but had no other treatment with psychotherapy.  The examiner noted that the Veteran had been seen by psychiatry for C&P examinations but had not been treated on a regular basis by psychiatrists and that there was no treatment with psychotropics.  The Veteran had never been on a locked psychiatric unit.  The Veteran denied suicide attempts, suicidal or homicidal ideation, audio or visual hallucinations, and assaultive behavior.

Mental status examination demonstrated appropriate hygiene, attire, and eye contact.  The Veteran showed average activity, spontaneous speech, normal range of affect, and stable mood.  The examiner noted that the Veteran was fully oriented and was friendly and cooperative.  The Veteran demonstrated no hallucinations or illusions and the examiner noted that the Veteran's self perception was within normal limits.  The Veteran demonstrated no suicidal or homicidal ideation or delusions, and his thought process was goal directed.  The Veteran's attention and concentration was satisfactory, his cognition was intact, and his fund of knowledge was satisfactory.  His insight and judgment were intact, and his impulse control was good.  The Veteran's memory was noted to be impaired.     

The Veteran was diagnosed as having PTSD; and a GAF of 65 was assigned.

The Veteran underwent VA PTSD examination in April 2011 at which time he reported that he felt that since he stopped working, he had become more depressed and that it had affected his social interaction.  The Veteran, however, was still able to attend baseball games with his friends although he did not like to sit in the middle of a crowd.  The Veteran reported that he had been married for 40 years and that he and his wife had a good relationship.  The Veteran stated that he had a wonderful wife who put up with him.  The Veteran reported that his relationship with his three children was "pretty good."  The Veteran reported that he liked to go to sporting events and doing his own house and yard work.  

The Veteran reported flashbacks and intrusive thoughts including repeated disturbing memories, thoughts, and images of Vietnam.  The Veteran stated that he could not control his intrusive thoughts about Vietnam.  The Veteran reported recurring nightmares in which his "buddies" are blown up and awakening scared and sweaty.  The Veteran reported that he could even smell the same smells as when he was in Vietnam.  The Veteran reported having some trouble staying asleep and only sleeping for a few hours and then waking up.  The Veteran reported feeling irritable without a reason, getting angry but being able to control it, and having some difficulty concentrating.  The Veteran reported being constantly alert and unable to relax and having a severe startle response triggered by loud and sudden noises.  

Mental status examination demonstrated normal eye contact; hypoactive activity with little movement; pressured speech pattern; constricted, blunted, and flat affect; and dysphoric mood.  Attention and concentration was satisfactory; there was no distractibility; he was oriented to time, place, person, and situation; memory was unimpaired for remote events and dates; cognition was intact.

The examiner noted that he had little avoidance symptoms and did not avoid reminders of Vietnam, that he was able to talk about Vietnam with his wife and fellow comrade friend, and that he went to all the parades and anything to do with Vietnam because he wanted to show respect.  The examiner also noted that the Veteran showed little loss of interest in activities that he used to enjoy and that he still went to parades and sports events.  The examiner further noted that the Veteran did not feel distant or cut off from other people although he felt that he had become more reserved; that he did not experience or exhibit emotional numbness and was able to show positive and loving feelings for those close to him; and that he had a good relationship with friends and family.  The examiner noted that the Veteran was positive about life.

The examiner noted that an evaluation of the Veteran's thought processes and communication pattern showed little impairment.  The Veteran's judgment was normal, his thought content was largely normal, and his communication was unimpaired.  The Veteran reported no hallucinations, delusions, inappropriate behavior, or obsessive or ritualistic behavior that interfered with routine activities.  The Veteran's impulse control was good, and he had no suicidal or homicidal ideation.  The Veteran's insight was poor, and the examiner noted that the Veteran understood little of his symptoms and psychological problem.  The Veteran was diagnosed as having PTSD; and a GAF of 60 was assigned. 

As an initial point, the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  The Veteran has been married for a number of years, had a good relationship with his children, and he continued to associate with friends (noting that for example he attended baseball games with friends in April 2011).  As such, the Board concludes that he is not totally socially impaired.

The Board will now turn to whether the Veteran's PTSD warrants a 70 percent rating.  For the following reasons, the Board notes that it does not.

One tool in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Here, the Veteran has been assigned GAF scores during the course of his appeal which range between approximately 60-65.

As noted, a GAF score between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers); while a GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As discussed, the GAF scores that have been assigned have been entirely reflective of mild to moderate symptoms, as they have ranged from 60-65 throughout the course of the Veteran's appeal.  In the Board's estimation, a 70 percent rating for PTSD contemplates symptoms of more than mild to moderate severity.

The Board has also considered the testimony given by the Veteran and his wife, and the considerable medical evidence of record that was described above.  The findings of record indicate that the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss); some of the rating criteria for a 50 percent rating (flattened affect; circumstantial speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships); and occasionally some of the rating criteria for a 70 percent rating (obsessional rituals that interfere with routine activities; impaired impulse control; difficulty in adapting to stressful circumstances). 

However, in assessing the overall impact of the Veteran's PTSD, the Board is persuaded that the totality of his symptomatology is best captured by the 50 percent rating that is currently assigned.  

The January 2005 VA examiner indicated that the Veteran's PTSD symptoms were moderate, and suggested that the Veteran was experiencing reduced reliability and productivity due to disturbances of motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  That is, he essentially found that the Veteran's PTSD related symptomatology met the criteria for a 50 percent rating.

Likewise, at his October 2007 examination, the Veteran reported a good relationship with his wife, he continued to play golf (albeit less frequently), and his activities of daily living were noted to be good.  Moreover, he was alert and oriented, and had good impulse control.  The examiner concluded that the Veteran was experiencing reduced reliability and productivity due to disturbance of motivation, mood, sleep as well as difficulty in establishing and maintaining effective social relationships.  That is, the criteria for a 50 percent rating.

In April 2011, the Veteran noted that he was still attending baseball games with friends, and he reported a wonderful relationship with his wife.  He also added that his grand children were his life.  The examiner added that the Veteran showed little loss of interest in activities that he used to enjoy, but noted that he still attended to parades and sports events.  The examiner further noted that the Veteran did not feel distant or cut off from other people although he felt that he had become more reserved; that he did not experience or exhibit emotional numbness and was able to show positive and loving feelings for those close to him; and that he had a good relationship with friends and family.  These simply are not the symptoms of someone whose PTSD causes an inability to establish and maintain effective relationships.  

The Board is aware that a veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  

Having looked at the Veteran's symptoms in their totality,  the Board concludes that his disability picture is best captured by a 50 percent rating, as the Veteran's PTSD simply does not cause the social and occupational impairment that is contemplated by a 70 percent rating.  He functions adequately, continues to associate with friends and attend events, and has a good relationship with his family.  Moreover, he has not been shown to neglect his appearance, have trouble with his speech, or have suicidal ideation.  It is noted that the Veteran also experiences few symptoms of avoidance; as he is able to talk about Vietnam with his wife, he goes to all the parades and anything that has to do with Vietnam, and he speaks with fellow veterans.  Additionally, the Veteran has not lost interest in activities he used to enjoy, he is not cut off from other people and he was able to express loving feelings for those close to him.

As such, a schedular rating in excess of 50 percent is denied.
 
The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  As discussed, the Board's analysis focused above on how the totality of the Veteran's PTSD symptoms impacted his social and occupational functioning.  In so doing, the Board has in fact considered the entirety of the Veteran's PTSD related symptomatology within the context of the schedular ratings.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating is not warranted. 

TDIU

The Veteran has indicated that he is no longer employed, having retired in August 2005.  In July 2007, he submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  At his hearing before the Board in 2010, he testified that he had stopped working because the stress and pressure had become too much at work.  Essentially, he has contended that his PTSD prevents him from being able to secure or follow a substantially gainful occupation.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  Marginal employment shall not be considered substantially gainful employment.  

The record reflects that the Veteran is currently service connected for PTSD (rated at 50 percent); for tinnitus (rated at 10 percent); for diabetes mellitus (rated at 10 percent) and for bilateral hearing loss (rated as noncompensable).  Service connection has also been granted by this decision for erectile dysfunction.  The Veteran's combined disability evaluation is 60 percent.  Thus, he does not meet the schedular criteria for a TDIU rating.  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b). 

The Veteran's representative has argued that his PTSD and tinnitus are both combat related illnesses and should be considered as a single disability.  The Board is cognizant of the provisions of 38 C.F.R. § 4.16(a), which state that, in the context of total compensation ratings, disabilities resulting from common etiology or a single accident, are to be considered as one disability.  However, there is no indication that tinnitus and PTSD come from the same etiology.  Tinnitus is associated with acoustic trauma, whereas there is no indication that PTSD was caused by military noise exposure.  Thus, since tinnitus and PTSD affect such disparate functions, and because their symptoms do not overlap, they must be separately evaluated and then combined.

In this case, the Veteran retired after working at the same company for more than 30 years.  He has asserted at his Board hearing that he had begun feeling more pressure at the job; and he essentially maintains that his PTSD precludes his ability to be substantially and gainfully employed.

As noted, in addition to PTSD, the Veteran is also service connected for tinnitus, diabetes mellitus, erectile dysfunction and bilateral hearing loss.  However, there is no allegation that the tinnitus, diabetes mellitus, erectile dysfunction or bilateral hearing loss, individually or in total, in any way preclude employment.

The Board remanded the Veteran's claim in January 2011 to in part obtain a opinion as to the Veteran's employability.

In April 2011, after examining the Veteran and reviewing his claims file, the examiner stated that the Veteran's prognosis was good based on his history and the examination.  She then opined that regarding the Veteran's ability to carry out employment functions, specifically the effect of his PTSD on his ability to engage in substantially gainful employment (disregarding age and any non-service connected disability) that the Veteran would be able to function in any occupational settings including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public is required.  The examiner explained that the Veteran retired after working at one company for 35 years.  She added that based on the examination the Veteran was able to manage his own financial affairs.  Moreover, the examiner specifically noted that she was disregarding age and any non-service connected disability in her analysis showing that she did indeed have knowledge of the requirements of a TDIU; and it is therefore logical to assume that her assessment took into account the Veteran's education and vocational qualifications, in finding that the Veteran was not unemployable.
 
This opinion is found to be competent and well-supported by the evidence of record.  It is also unquestioned by any other medical opinion of record.  As such, the opinion is highly probative and entitled to great weight.

VA treatment records were reviewed, but the records do not address the Veteran's employability.

As described, the competent evidence of record fails to demonstrate that the Veteran is unemployable based on his service connected disabilities, and the criteria for a TDIU have therefore not been met.  Accordingly, the Veteran's claim is denied.

	




ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for erectile dysfunction is granted.

A rating in excess of 50 percent for PTSD is denied.
 
TDIU is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


